EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In claim 24, line 1, strike “the-second”, and insert “the second”. 
Response to Amendment
Claims 1, 6-15, and 17-25 are pending in the Amendment filed 07/05/2022. 
Applicant’s amendment to independent claims 1, 10, and 17 have overcome the rejection of record under 35 U.S.C. 112(b), and put the Application in condition for allowance. 
The above Examiner’s Amendment corrects a typographical error in new claim 24. 
Claims 1, 6-15, and 17-25 are allowed.
Allowable Subject Matter
Claims 1, 6-15, and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to independent claims 1, 10, and 17 have overcome the rejection of record under 35 U.S.C. 112(b), and put the Application in condition for allowance. See “Allowable Subject Matter” in Non-Final Rejection mailed 05/05/2022 for reasons for allowance over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                           

/BINH X TRAN/Primary Examiner, Art Unit 1713